Citation Nr: 0203259	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  00-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a effective date prior to February 9, 1998 for 
the grant of service connection for failed back syndrome with 
lumbosacral arthralgia and compression deformity involving 
L4-5.  

Entitlement to an initial rating in excess of 50 percent for 
service-connected degenerative disc disease of the lumbar 
spine, L2-S1, with compression fractures, L4-L5, and 
arthralgia. 

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 23, 1991, to August 13, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1999 and 
September 2000 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The October 1999 
rating decision granted service connection for a low back 
disability, rated as 30 percent disabling, effective February 
9, 1998, while the September 2000 denied the veteran's claim 
for a total disability rating based on unemployability due to 
service-connected disability.  During the pendency of this 
appeal, a rating decision of August 2000 increased the rating 
for the veteran's service-connected low back disability to a 
50 evaluation, effective February 9, 1998. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address the reopening of a previously and 
finally denied claim except as to the issue of an earlier 
effective date, the regulations pertaining to reopened claims 
are inapplicable to this appeal.  In general, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

The VCAA imposes certain duties on VA.  In this case, the 
record shows that the claimant was notified of the provisions 
of the VCAA by RO letter of July 24, 2001, and was informed 
that the RO had reviewed the development and adjudication of 
his case under the provisions of the VCAA and found such to 
meet the requirements of the law.  The RO has obtained the 
veteran's complete service medical records, as well as all 
private and VA medical records identified by the claimant, 
and he has been afforded special VA examinations in November 
1995, in August 1999, and in March 2000.  Further, specialist 
medical opinions have been obtained in December 1998 and in 
March 2000, and the claimant has been afforded personal 
hearings before an RO Hearing Officer in August 1999, in 
February 2000, and in October 2000. 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  The appellant has not argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant was 
fully notified and aware of the type of evidence required to 
substantiate his claims, and that nothing in the VCAA could 
change that.  The Board further finds that in view of the 
extensive factual development in the case, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims.  Where the Board 
has already found that all relevant evidence has been 
obtained and VA has fulfilled its duty to assist, a remand 
for consideration of the VCAA is a pointless exercise that 
achieves nothing more than delaying the final resolution of 
the claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  In December 1995, the RO denied the veteran's claim of 
service connection for a back disability; the veteran filed a 
timely notice of disagreement, and in March 1996 the RO sent 
the veteran a statement of the case.

3.  The veteran did not file a timely substantive appeal to 
complete his appeal of the RO's 1995 denial of service 
connection for a back disability, and the 1995 denial became 
final.

4.  On February 9, 1998, the veteran asked the RO to reopen 
his claim for service connection for a back disability; the 
RO reopened the claim based on new and material evidence, and 
service connection for a back disability was granted.

5.  The claim of entitlement to an effective date prior to 
February 9, 1998, for the grant of service connection for a 
back disability is legally insufficient.  

6.  The veteran's service-connected back disability is 
currently manifested by degenerative disc disease, L2-S1; 
degenerative joint disease of the lumbar spine, with 
compression fractures, L4-L5, an antalgic gait, severe 
limitation of lumbar motion, and arthralgia, without 
objective clinical findings of motor, sensory of reflex 
deficit, lumbar radiculopathy, weakness, easy fatigability, 
or incoordination. 

7.  The veteran's service-connected low back disability is 
not manifested by unusual or exceptional factors such as 
marked interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.  

8.  The veteran does not meet the minimum schedular 
requirements and is not otherwise shown to be unable to 
secure and maintain substantially gainful employment due to 
service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to 
February 9, 1998, for the grant of service connection for a 
back disability lacks legal merit under the law. 38 U.S.C.A. 
§ 5110(a) (West 1991);  38 C.F.R. §§ 3.400(q)(ii),(r) (2001); 
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995)

2.  The criteria for a rating in excess of 50 percent for 
failed back syndrome with lumbosacral arthralgia and 
compression deformity involving L4-5 are not met.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 3.321(b(1), Part 
4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-5292 
(2001).  

3.  The veteran is not unable to secure or follow a 
substantially gainful occupation as a result of a service-
connected disability.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. §§ 3.321(b)(1), 3.340, 3.34l, Part 4, 
§§ 4.16(a),(b),(c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to February 9, 1998, for the grant of service 
connection for degenerative disc disease of the lumbar spine, 
L2-S1, with compression fractures, L4-L5, and arthralgia; 
that he is entitled to a rating in excess of the currently 
assigned 50 percent rating for that disability; and that he 
is entitled to a total disability rating based on 
unemployability due to his service-connected disability 
lumbar disability because that condition has rendered him 
incapable of substantially gainful employment.  

I.  The Evidence

The veteran's service entrance examination disclosed no 
pertinent abnormalities, and his spine and musculoskeletal 
system were normal.  His service medical records show that he 
was seen in July 1994 for complaints of low back pain of one 
week's duration, with pain on forward flexion or extension, 
but without radiation, tingling, or sensory deficit of the 
lower extremities.  He was treated with heat and analgesics 
and placed on a temporary profile prohibiting lifting or sit-
ups.  The assessment was possible non-specific 
musculoskeletal strain.  His service separation examination 
is not of record.

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
October 4, 1995, sought service connection for foot, knee, 
and ankle problems, bilaterally, and for a low back 
disability, citing treatment for low back symptoms in July 
1994.  

A November 1995 report of VA general medical examination 
cited the veteran's statement that his claimed problems were 
extremely minor; that he was able to function at the normal 
level; and that he was undergoing the current examination on 
the advice of his service organization representative.  He 
noted inservice symptoms of low back pain after lifting.  
Examination disclosed a normal posture and gait, and there 
was no evidence of motor, sensory, or reflex deficit.  X-ray 
of the lumbar spine disclosed a fracture of uncertain age at 
the anterior superior aspect of the L4 vertebra.  The 
pertinent clinical impression was fracture of L4, age 
uncertain.

A rating decision of December 1995 denied service connection 
for a low back disability.  The veteran filed a Notice of 
Disagreement, and was issued a Statement of the Case.  He 
subsequently failed to submit a Substantive Appeal (VA Form 
9), his appeal lapsed, and the rating decision of December 
1995 became final.  

In a letter received at the RO on February 9, 1998, the 
veteran asked that his claim for service connection for a low 
back disability be reopened and submitted additional private 
medical evidence.  Treatment records from Oakwood Hospital & 
Medical Center, Dearborn, Michigan, show that he was seen in 
August 1997 for complaints of intermittent low back pain of 
two years duration in the L1-S1 area after repeatedly jumping 
out of airplanes while in service.  Examination of the spine 
disclosed a full range of pain-free motion, without muscle 
spasm or pain on palpation.  X-rays of the lumbosacral spine 
disclosed a limbus type vertebra at the L4 vertebral body, 
anteriorly, with a nondisplaced anterior triangular wedge 
shape, believed to be an old process due to sclerotic 
changes, without other trauma.  The assessment was history of 
low back pain of uncertain etiology, thought to be chronic 
lumbar myofascial pain, rule out gout or other arthritic 
disease.  Examination of the lumbar spine in September 1997 
was grossly normal, with radiographic findings of a probable 
limbus type vertebra at L4, possibly due to an old injury.  
The assessment was previous lumbar myofascial pain with 
apparent limbus vertebra at L4.  

Additional treatment records from Oakwood Hospital & Medical 
Center show that in January 1998, the veteran complained of  
low back pain with numbness and tingling in the legs when 
sitting, and cited low back trauma 3 to 4 years earlier.  
Tenderness to palpation was found over the lumbosacral spine, 
as well as limitation of lumbar motion in all planes 
secondary to pain.  Deep tendon reflexes were normal, muscle 
strength was 5/5, and straight leg raising was positive at 40 
degrees on the left.  He was referred for a magnetic 
resonance imaging (MRI) to rule out a herniated disc.  An MRI 
of the lumbosacral spine in February 1998 revealed narrowing 
and disc bulging at the L2-3, L3-4, L4-5, and L5-S1 levels; 
evidence of vacuum phenomenon, especially at L5-S1; and 
degenerative changes of the facet joints at multiple levels 
with associated buckling of the ligamentum flavum, associated 
with the previously noted degenerative changes, and causing 
various degrees of spinal stenosis at multiple levels.  The 
assessment was previous history of degenerative disc disease 
with bulging discs and lumbar stenosis, and previous lumbar 
myofascial strain.  

In October 1998, the RO Adjudication Officer requested a 
review of the veteran's medical records, including the 
lumbosacral X-ray report and film taken on the November 1995 
VA examination, by a VA orthopedic specialist and a medical 
opinion as to whether evidence of vertebral fracture exists 
and, if so, whether it is at least as likely as not that such 
is related to the veteran's inservice back complaints in July 
1994.  

On review in December 1998, the November 1995 report of VA X-
ray examination of the veteran's lumbosacral spine was noted 
to identify a fracture at the superior aspect of the L4 
vertebral body of uncertain age but appearing fairly recent, 
with uniform disc spaces and minimal curvature.  The 
reviewing VA specialist indicated that he had reviewed that 
report and the X-ray film, as well as the private assessment 
done in 1997.  He expressed the opinion that the changes seen 
at the L4 vertebra were not a fracture but a limbus vertebra 
unrelated to the veteran's inservice low back complaints.  He 
further stated that limbus vertebrae were developmental in 
nature and consistent with the findings and description on 
the 1997 evaluation; and that such were not traumatic in 
nature but a separate ossification which developed during the 
growth of the vertebral body and never joined with the rest 
of the vertebral body and did not cause any symptomatology.  
He expressed the opinion that such was not a vertebral 
fracture; that the minor symptoms shown in service were 
unrelated to the L4 limbus vertebra; and that such had not 
been worsened by any possible injury. 

A rating decision of April 1999 denied service connection for 
residuals of an acute muscle strain, low back, with 
degenerative changes of the lumbosacral spine and limbus 
vertebra, L4.  The veteran filed a timely Notice of 
Disagreement and was issued a Statement of the Case.  He 
subsequently perfected his appeal, and requested a local 
hearing before an RO Hearing Officer and a hearing before a 
traveling Member of the Board.  

A personal hearing was held in August 1999 before an RO 
Hearing Officer.  The veteran testified that he had no 
preservice trauma or pathology of the lumbar spine; that none 
was shown on his service entrance examination; that he had no 
pertinent injuries in basic training, advanced individual 
training, or jump school; that he was then assigned to the 
313th Military Intelligence Battalion as an Imagery Analyst 
(96D2P); that he began to experience low back pain in 1993, 
but made three or four parachute jumps before he reported it 
and six jumps afterward; that he was not treated when he 
reported his low back symptoms in July 1994; and that his 
back was X-rayed at the VAMC, Van Allen Park, following 
service separation and he was told that he had a vertebral 
fracture at L4.  The veteran further testified that during 
service he made several trips to the medical clinic for low 
back complaints, but records of those visits are not included 
in his service medical records; that he continued to 
experience low back pain while in service, but did not 
undergo a service separation examination; that in October 
1995, following service separation, he obtained employment as 
an apprentice electrician; that he was seen at the VAMC in 
November 1995 and subsequently received a VA letter noting 
that his lumbar spine examination revealed findings which 
should be reported to his private physician for 
investigation.  

The veteran further testified that he went straight from 
active duty to the Army National Guard; that he did not have 
a medical examination on admission to the National Guard; 
that he participated in one jump with the National Guard, 
followed by a march, and experienced recurrence of low back 
pain which he reported to the company medic at his next 
drill; that he subsequently obtained treatment through his 
company medical coverage; that an MRI revealed multiple 
problems with his lumbosacral spine, including degenerative 
disc disease from L2 to S1, with arthritis, bone spurs, and 
stenosis; that he was discharged from the Army National Guard 
as medically unfit for retention due to his back problems; 
and that he subsequently was dropped from the apprentice 
electrician program and terminated from his employment 
because of absenteeism caused by his low back problems.  The 
veteran's father testified as to his observations and 
conclusions regarding the veteran's low back complaints 
during and after service.  Following the testimony, the 
veteran submitted additional private medical evidence into 
the record.  A transcript of the testimony is of record.  

Additional evidence introduced into the record following the 
hearing included a duplicate copy of the veteran's service 
medical records, with a sick slip dated in January 1995 
showing complaints of back pain; a service department jump 
record (DA Form 1307), listing the veteran's parachute jumps 
between August 12, 1991, and July 6, 1995; an Army National 
Guard record showing that he participated in a jump on 
October 14, 1995; lay statements from two former service 
comrades, asserting that they served with the veteran in the 
313th MI Battalion, 82nd Airborne Division, and that the 
veteran went on sick call for back pain on a number of 
occasions; a June 1996 letter from the Michigan Department of 
Military & Veterans' Affairs stating that a physician's 
letter was needed to determine the veteran's medical status, 
and that he could voluntarily withdraw from jump status; and 
a July 1999 letter from the Chief of Health Services, 
Michigan Department of Military & Veterans' Affairs, stating 
that the veteran was discharged from the Michigan Army 
National Guard, effective October 18, 1996, because his 
medical problems, diagnosed as levoscoliosis, precluded him 
from actively participating in airborne jump training, a 
requirement of his Army National Guard duty assignment. A 
March 1999 letter from his medical insurance company informed 
him that he had been placed on short term disability, while a 
July 1999 letter stated that he would be considered for long 
term disability.  In addition, the veteran submitted copies 
of several handwritten pages purporting to be entries from a 
contemporaneous "diary" of his parachute jumps, including a 
two page glossary of terms used therein.

Other evidence added to the record included treatment records 
from S.A.M., a chiropractor, showing that the veteran was 
seen on a number of occasions for back pain, with a January 
1998 letter stating that the veteran was unable to drive to 
Madison Heights for classes for two weeks due to back pain; 
private treatment records from Dr. J.W.S, dated from February 
to May 1999, showing that the veteran was seen for an old 
compression fracture and degenerative disc disease from L2 to 
S1, with low back pain, muscle spasms and tingling in the 
lower extremities, and X-ray evidence of post-traumatic 
healed anterior compression deformities involving the L4 and 
L5 vertebral bodies, with callus formation; that in March 
1999 he underwent diskometry and chemonucleolysis at L4-5 and 
L5-S1 for a herniated lumbar disc at L4-5 and L5-S1, with 
radiculitis; and that he was seen in April and May 1999 for 
resolving lumbar radiculitis, with no findings of gross 
deficits.  Letters from Dr. N.S., a family practice 
specialist, dated in June and July 1999, show that the 
veteran had degenerative joint disease at a level well beyond 
what might be expected from an individual of his age; that 
she believed that it is possible that jumping out of 
airplanes contributed to his premature arthritis; and that a 
review of his electromyography (EMG) test report showed that 
his nerves were functioning well, and that she doubted that 
surgery would be of any help.  The cited EMG report and nerve 
conduction velocity studies (NCVS), dated in June 1999, 
disclosed no evidence of peripheral neuropathy or lumbosacral 
neuropathy in either lower extremity.  The veteran also 
submitted additional argument in support of the his 
contentions, including citation of law and regulations 
pertaining to the presumption of soundness at service entry.   

An August 1999 report of VA orthopedic examination cited a 
history offered by the veteran of gradual onset of low back 
pain during active service in 1994, with no history of 
injury; X-ray findings of an old lumbar fracture after 
service separation; and back surgery in March 1999, without 
much improvement.  His current complaints included constant 
back pain with occasional muscle spasm, numbness of the legs 
after prolonged sitting, difficulty with lifting or bending, 
and limitation of walking or prolonged exercise due to back 
pain.  The veteran rose slowly from a seated position, but 
had a normal posture, normal lumbar lordosis, and no 
scoliosis or kyphosis.  Examination disclosed forward flexion 
to 40 degrees, extension to 15 degrees, lateral bending to 25 
degrees, bilaterally, and lateral rotation to 20 degrees, 
bilaterally, with complaints of pain on all motions.  Muscle 
tone was good, with no evidence of muscle spasm, while 
neurological examination disclosed no deficits in the lower 
extremities, sensation was normal, Lasegue's test was 
negative, and straight leg raising was negative, bilaterally.  
X-rays of the lumbar spine were essentially negative, with 
satisfactory disc spaces and a limbus vertebra at the 
anterior superior end of the L4 vertebra.  Current EMG and 
NCVS tests of the veteran's lumbosacral paraspinal muscles 
and lower extremities revealed normal studies, while an MRI 
revealed degenerative changes in the lumbosacral spine, with 
a congenitally narrow spinal canal, particularly at L3-L4 and 
L5-S1, with mild spinal stenosis at L3-4 and L4-L5, and 
moderate spinal stenosis at L4-L5 and L4-L5, and mild neural 
foraminal narrowing at L4-L5, worse on the right, and 
bilaterally at L5-S1.  No focal disc herniation was seen.  
The diagnosis was persistent low back pain with 
manifestations of limited motion, normal EMG studies, no 
evidence of fracture, and no evidence of significant 
degenerative changes. 

A rating decision of October 1999 granted service connection 
for degenerative disc disease, L2 to S1, with degenerative 
joint disease of the lumbar spine and compression deformities 
involving L4 and L5, rated as 30 percent disabling, effective 
February 9, 1998, the date of receipt of the veteran's 
reopened claim.  The veteran was notified of that 
determination, and filed a Notice of Disagreement taking 
issue with the rating evaluation assigned.

VA outpatient treatment records, dated in August and 
September 1999, show that the veteran was being followed by 
his private physician and that he was not taking any 
medication.  He complained of constant low back pain, with 
numbness and tingling in the lower extremities, and it was 
noted that EMG testing was negative.  Examination disclosed 
no motor, sensory or reflex deficits; straight leg raising 
was negative, bilaterally; muscle strength was 5/5, 
bilaterally; a full range of lumbar spine motion was found in 
all planes; and there was no tenderness to palpation over the 
lumbar spine and sacroiliac joints, although the veteran 
complained of pain on flexion and extension testing.  The 
assessment was chronic low back pain, by history, with 
evidence of degenerative changes on an old MRI.  

A VA MRI of the veteran's lumbosacral spine in September 1999 
disclosed straightening of the lumbar lordosis, decreased 
vertebral height and signal intensity at the L2-L3, L3-L4, 
L4-L5, and L5-S1 intervertebral spaces compatible with 
degenerative disc change, and Schmorl's nodes at L3-4 and L4-
5.  No focal herniation was seen at L2-3, but a mild diffuse 
bulge of the L2-3 disc and a moderate diffuse bulge of the 
L3-4 disc was seen, with congenital narrowing and mild spinal 
stenosis at L3-4, as well as moderate spinal stenosis and 
bilateral neural foraminal narrowing at L4-5, worse on the 
right, with spurring of the endplate margins, and a mild 
bulge of the disc at L5-S1, with mild bilateral neural 
foraminal stenosis and no significant spinal canal stenosis 
at that level.  

A Statement of the Case was issued in November 1999 
addressing the issue of a rating in excess of 30 percent for 
the veteran's service-connected degenerative disc disease, L2 
to S1, with degenerative joint disease of the lumbar spine 
and compression deformities involving L4 and L5.  The veteran 
perfected his appeal in December 1999, and requested another 
local hearing before an RO Hearing Officer, as well as a 
hearing before a traveling Member of the Board.  He further 
asserted that the evidence shows that he experiences 
persistent recurrent attacks of back spasms.  

A personal hearing was held in February 2000 before an RO 
Hearing Officer.  The veteran testified that he was formerly 
employed as an apprentice electrician; that he was granted 
long-term disability benefits by his insurance carrier and 
last worked on January 27, 1999; that he has applied for 
Social Security Administration (SSA) disability benefits; 
that he was told by Dr. B., a private physician, that he 
could do nothing further for him; that he experiences 
constant low back pain and muscle spasms, interfering with 
sleep, and with limitation of lifting or prolonged walking, 
and pain on movement of his lower extremities; that 
medication, braces, physical therapy and spinal injections do 
not help, and narcotics make him ill; that he is entitled to 
an earlier effective date for service connection for his back 
disability; that he has been discouraged from further back 
surgery; that he is no longer able to work; and that he has 
been turned down for a Vocational Rehabilitation program.  A 
transcript of the testimony is of record.  The veteran 
submitted his Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940) at 
the February 2000 hearing.

Following the hearing, a memorandum was sent to the claimant 
by the Hearing Officer citing findings on EMG studies in June 
1999 and EMG and NCVS studies on VA examination in August 
1999, as well as findings of degenerative changes in the 
hips, bilaterally, on X-rays at Riverside Hospital in March 
1999.  The memorandum asked whether the veteran was willing 
to report for examination to determine whether arthritis was 
present in either or both hips, and received an affirmative 
response.  

Evidence added to the record following the veteran's personal 
hearing includes a copy of the November 1995 letter from the 
VAMC, Van Allen Park, showing that the lumbar spine X-ray 
taken on his recent physical examination showed findings 
which should be investigated further, and that he should 
consult his private physician or report to the nearest VA 
medical facility for a repeat X-ray of the lumbar spine.  
Medical records from Horizon Health Systems noted that the 
veteran underwent chemonucleolysis with a C-arm for a 
herniated nucleus pulposus at L4-L5 and L5-S1.  A November 
1999 letter to the veteran from his employer informed him 
that he had one semester left to complete to finish his four-
year apprenticeship program before he could take the 
Journeyman Electrician test, and asked whether he intended to 
complete the program.  A December 1999 letter from a benefits 
analyst at the veteran's medical insurance carrier noted his 
recent claim for long term disability benefits, and suggested 
that he first file for SSA disability benefits, as the 
subsequent receipt of retroactive SSA disability benefits 
would create an overpayment of long term disability benefits 
which he would have to repay.  The veteran also submitted a 
multi-page history of his pre-service experience, including 
employment, his period of active service, and his postservice 
treatment for his low back problems, together with citation 
of VA law and regulations, and additional argument in support 
of his claims.  

The veteran also submitted a January 2000 letter from Dr. 
M.B., a private orthopedic surgeon, to Dr. N.S., a family 
practice specialist, which cited the veteran's history of 
back symptoms since 1994, his subsequent treatment by several 
physicians, including chemopapain injections and operative 
treatment at the Riverside Osteopathic Hospital in March 
1999, without remission of symptoms, and his current 
complaints of low back pain and bilateral radiculopathy.  It 
was noted that a September 1999 MRI at the VAMC, Ann Arbor, 
disclosed degenerative changes of the lumbar spine, with 
congenital narrowing and a mild spinal stenosis at the L3-L4 
and L4-L5 levels, but no findings of disc herniation or 
neural foraminal compromise.  Examination disclosed that the 
veteran currently used a cane to support and facilitate his 
ambulation pattern; that forward flexion was accomplished to 
25 degrees; that he had a net weight gain of 45 pounds over 
the past year; that he had a poor heel and toe gait, while 
straight leg raising was negative for radiculopathy; that he 
had equal and active reflexes in the lower extremities, 
bilaterally, with no clonus, a negative Babinski's sign, and 
strong and equal ankle dorsiflexors and extensor hallucis 
longus mechanism, bilaterally; and that a recent EMG study in 
June 1999 disclosed no electrodiagnostic evidence of 
peripheral neuropathy or lumbosacral radiculopathy of either 
lower extremity.  The diagnoses  were failed back syndrome 
with lumbosacral arthralgia; mild spinal stenosis by MRI 
testing; altered back mechanics with associated exogenous 
obesity.  It was recommended that the veteran receive 
conservative treatment, including physical therapy and a home 
exercise program, a nutrition program for weight reduction, 
and a lumbosacral corset.  It was further indicated that 
returning to work at the present time in other than a 
sedentary occupation would be difficult, and that he was 
currently unable to engage in bending, lifting in excess of 5 
to 10 pounds, or prolonged standing, sitting or walking.  A 
rehabilitation program was recommended.  The examiner 
indicated that the veteran's condition was longstanding, if 
not permanent and disabling, and that chronic pain management 
was indicated.  

A February 2000 Memorandum from the RO Adjudication Officer 
to the Chief of Staff, VAMC, Detroit, stated that while the 
veteran complained of low back pain, muscle spasms and 
radiculopathy, private and VA examinations and medical 
reports do not show that the veteran experiences muscle 
spasms or lumbar radiculopathy; that a January 2000 medical 
report from Dr. B, a private physician, noted that EMG 
studies on June 1999 disclosed no evidence of peripheral 
neuropathy or lumbosacral neuropathy of either lower 
extremity; that an August 24, 1999, VA examination report 
noted that EMG and NCVS testing revealed normal motor and 
sensory conduction studies in both lower extremities and in 
the lumbar paraspinal muscles; and that a March 1999 X-ray 
report from Riverside Hospital showed findings of 
degenerative changes in the hips, bilaterally.  The VA 
specialist was asked to examine the veteran's hips for 
degenerative changes and provide an opinion as to (1) whether 
any degenerative changes of the hips could account for the 
veteran's complaints of lower extremity radiculopathy, and 
(2) whether that condition, if found, was incurred during 
active military service.  

A March 2000 report of VA orthopedic examination cited the 
examiner's review of the veteran's complete medical records, 
and his current complaints of sharp pains throughout the 
spine, progressively worsening over the past three years, 
with associated numbness and tingling in the lower 
extremities from the entire circumference of the thighs to 
the feet, bilaterally, causing him to limp and use a cane, 
and aggravated by cold weather and activity.  The veteran 
stated that he had difficulty getting out of a chair or car, 
walking more than one block, or ascending stairs, but denied 
groin or buttock pain, or groin pain associated with putting 
on his socks.  Examination disclosed that the veteran was 
obese and walked with a cane and a limp.  Flexion of the 
lumbar spine was about 30 percent of normal, with limitation 
due to pain, while there was 90 percent of normal lateral 
bending, rotation and extension.  There was no tenderness on 
direct palpation of the spine, and he complained of pain with 
light pressure on his head but not on his shoulders.  Muscle 
strength was 5/5 in motor groups enervated by the L2-S1 
dermatomes, patellar and plantar reflexes were brisk, and 
neurological examination was intact.  Examination of the hips 
revealed full extension, flexion to 90 degrees, external 
rotation to 30 degrees, bilaterally, and his distal 
neurologic examination was also normal.  X-rays of the pelvis 
and hips disclosed no fractures, dislocation, lytic lesions, 
cysts, sclerosis, joint space narrowing, or evidence of 
degenerative arthritis.    The diagnoses were back pain, no 
evidence of degenerative arthritis of the hips, and no 
evidence of radiculopathy.  The examiner indicated that no 
pathological condition was found in the veteran's hips; that 
no radiculopathy was found; and that therefore nothing was 
due to the veteran's period of active service.  

VA outpatient treatment records of the veteran from the VAMC, 
Ann Arbor, dated in August 1999, show that he had a repeat 
MRI in September 1999,with findings as previously described, 
and that examination disclosed forward flexion to 50 degrees, 
tenderness over the paraspinal muscles, negative straight leg 
raising at 90 degrees, bilaterally, and no neurological 
deficits, while X-rays in September 1999 disclosed spinal 
stenosis at L4-L5.  The assessment was mechanical low back 
pain.  In November 1999, he complained of left shoulder pain 
of two weeks duration and in December 1999, he complained of 
pain in the back, knees and ankle.  He was referred to the 
Mayo Clinic in January 2000.  In February 2000, he complained 
of severe low back pain with numbness in the legs but no 
bowel or bladder symptoms, diagnosed as paravertebral muscle 
strain.  In March 2000, the veteran complained of back, knee 
and ankle pain, and examination revealed no motor, sensory 
and reflex deficit, with negative Patrick's sign and Yeoman's 
test, negative straight leg raising, normal lumbar alignment, 
and no evidence of paravertebral muscle spasm, while it was 
noted that the September 1999 MRI disclosed no herniated 
disc, and the veteran refused spinal injections for low back 
pain.  His low back pain was noted to be stable, and the 
diagnoses were chronic low back pain and congenital lumbar 
spine stenosis.  

A VA outpatient report of psychological evaluation in April 
2000 cited the veteran's employment and disability history, 
and his current medications consisted of Ibuprofen and 
Acetaminophen/Codeine.  Psychological testing revealed 
results consistent with patients with chronic pain, with 
depression and numerous somatic complaints as the primary 
manifestations, with exacerbation of symptoms during periods 
of perceived psychological stress.  His test responses 
further indicated that he would respond poorly to 
medical/surgical treatment for pain symptoms.  He reported 
irritability and anger and a desire to act out his angry 
feelings, and pharmacological treatment for mood 
stabilization was recommended, as well as individual 
psychotherapy for anger management, adjustment difficulties, 
and related issues, and a physical therapy program to improve 
flexibility.   

VA outpatient treatment records of the veteran from the VAMC, 
Ann Arbor, dated in May 2000, show that the veteran continued 
to complain of low back pain and was placed in a pain 
management group.  He continued to complain of chronic low 
back pain, with occasional spasms, occasional radiation into 
the lower extremities, as well as buttock and lateral thigh 
pain, no paraspinal muscle tenderness, negative straight leg 
raising, 5/5 muscle strength, intact deep tendon reflexes, 
and decreased range of flexion and lateral bending.  The 
assessment was chronic low back pain with congenital spinal 
stenosis.  He was seen in psychotherapy after having 
difficulty in anger management, which he attributed to 
extreme anger at VA for withholding funds that he considered 
due him.  He stated that getting benefits was his full time 
job, and that he was experiencing difficulty sleeping because 
of ruminating over wrongs done him by the system.  In June 
2000, he related that he was not getting relief from low back 
pain by taking Tylenol #3, continued to use a cane, and was 
given a trial on Methadone.  An entry in June 2000 showed 
that he missed an appointment, and had missed the last two 
weeks of pain group meetings, while a telephone contact 
indicated that he had discontinued Methadone due to 
constipation.  He continued to fail to attend pain clinic 
meetings, but reported in order to receive a caudal epidural 
injection with lidocaine.  In a June 2000 letter to the RO, 
the veteran stated that he did not receive treatment at the 
Mayo Clinic.   

A rating decision of August 2000 changed the evaluation of 
the veteran's low back disability to failed back syndrome 
with lumbosacral arthralgia and compression deformity 
involving L4-5, and increased the evaluation for that 
disability to 50 percent, effective February 9, 1998.  The 
veteran was notified of that action by RO letter of September 
2000.  

A Statement of the Case was issued in August 2000 addressing 
the issue of an effective date prior to February 9, 1998, for 
the grant of service connection for the veteran's low back 
disability.  A Supplemental Statement of the Case was issued 
in August 2000 addressing the issue of an evaluation in 
excess of 30 percent for his service connected failed back 
syndrome with lumbosacral arthralgia and compression 
deformity involving L4-5.  

A Substantive Appeal (VA Form 9), received in August 2000, 
perfected the veteran's appeal for an effective date prior to 
February 9, 1998, for the grant of service connection for a 
low back disability, and argued that the correct effective 
date would be in October 1995, the date of submission of his 
original claim.  The veteran requested another personal 
hearing at the RO, and a hearing before a traveling Member of 
the Board.  

A rating decision of September 2000 denied a total disability 
rating based on unemployability due to service-connected 
disability.  The veteran submitted a timely Notice of 
Disagreement, a Statement of the Case was issued in October 
2000, and the veteran subsequently perfected his appeal of 
that decision, again requesting a personal hearing before an 
RO Hearing Officer and a hearing before a traveling Member of 
the Board.  

An October 1999 letter from Dr. N.S., a family practice 
specialist, stated that she saw the veteran in October 1999 
for ongoing complaints of back pain.  She expressed the 
opinion that the changes shown on the report of MRI of his 
lumbar spine could be due to repetitive stress from parachute 
jumps.  She further expressed the opinion that physical 
examination of the back can be unreliable in predicting work 
readiness, and declined to offer an opinion as to what 
workplace conditions are suitable for the veteran, noting 
that a back specialist could do that.  She indicated that she 
had encouraged the veteran to consider employment options 
that take advantage of his intellectual and verbal skills.  

An Emergency Room record from Riverside Osteopathic Hospital, 
dated in February 2000, shows that the veteran was seen for 
complaints of back pain, and offered a history of L4 
fracture, degenerative disc and stenosis, with a history of 
being a paratrooper.  A February 2000 letter from an 
Emergency Room physician, Riverside Osteopathic Hospital, 
states that he saw the veteran in the Emergency Room on that 
date; that the veteran gave a history of sustaining an L4 
vertebral fracture while on active duty in 1994, complicated 
by arthritis, degenerative disc disease and spinal stenosis; 
that chemonucleolysis one year previously did not relieved 
his pain complaints; and that his pain was acting up, which 
he attributed to cold weather and snow.  The veteran further 
asserted that his pain was located in the lower lumbar area, 
intermittently radiating into the lower extremities, 
associated with intermittent numbness, and aggravated by 
coughing, laughing or any deep inspiration.  Examination 
disclosed diffuse tenderness and spasm in the lower lumbar 
area, with positive straight leg raising, slightly diminished 
reflexes, and normal strength and sensation.  There was no 
indication that X-rays were performed.  The clinical 
impression was acute exacerbation of chronic low back pain 
secondary to L4 compression fracture, chronic arthritis and 
probable disc disease, with no evidence of significant 
neuropathy or causa equina.  The veteran was treated with 
Demerol and Vistaril for pain.   

A VA outpatient neurosurgery clinic report of evaluation of 
the veteran in September 2000 cited his complaints of low 
back pain, with a reported date of onset in over five years 
previously when he was in the military as a paratrooper.  He 
described his symptoms as a constant deep ache, aggravated by 
any prolonged activity, including sitting, walking or lying, 
and usually associated with a sharp pain in his back and 
rarely with radiation into the lower extremities, but no 
weakness, permanent numbness, or difficulty with bowel or 
bladder control, balance problems or incoordination.  It was 
indicated that physical therapy, epidural injections and 
chemonucleolysis had not relieved his symptoms.  His medical 
history was significant for arthritis, and he was taking 
Percocet.  

Neurological examination disclosed that the veteran was obese 
and walked with an antalgic gait due to back pain.  No motor, 
sensory or reflex deficits were found in the upper or lower 
extremities, strength was intact, straight leg raising was 
negative, bilaterally, and he was able to walk on heels and 
toes and tandem walk without difficulty.  The examiner 
reviewed the veteran's September 1999 MRI examination, noting 
that there was a congenitally narrowed spinal canal 
throughout the lumbosacral region, with significant disc 
degeneration, end plate sclerosis at the L3-4, L4-5, and L5-
S1 levels with decreased disc height as well as end plate 
osteophyte formation.  In summary, the examining neurosurgeon 
found that the veteran had advanced degenerative disc disease 
of the lumbosacral spine, which was causing his back pain.  
However, he found that the veteran did not have any radicular 
symptoms, or any other evidence of nerve root compression.  
In addition, he expressed the opinion that the veteran did 
not need an operation, but needed a prolonged course of 
physical therapy, combined with anti-inflammatory medications 
and weight loss.  

A personal hearing was held in October 2000 before an RO 
Hearing Officer.  The veteran testified that the only new 
evidence submitted was the September 2000 VA neurosurgeon's 
report; that he had been diagnosed with degenerative disc 
disease, arthritis and stenosis; that he was not capable of 
working or doing anything at all because of his back 
symptoms; that he can walk about two hundred yards before 
resting and can pick up his 20-pound daughter; that he has 
limitation of back motion on bending; that he left his last 
job due to constant back pain radiating into both lower 
extremities; and that he should be assigned a 60 percent 
rating for his degenerative disc disease.  A transcript of 
the testimony is of record.  

A Supplemental Statement of the Case was issued in November 
2000.  In a July 2001 letter, the veteran withdrew his 
request for a hearing before a traveling Member of the Board.  

The veteran submitted additional evidence in January 2002 
with a waiver of initial review by the RO.  That evidence 
consisted of one page of a two-page document showing that a 
specialist in internal medicine saw the veteran on a single 
occasion in August 2001, and concluded that he was 60 percent 
disabled due to unstated causes.  It was further indicated 
that the veteran was unable to work "at this time."  

In March 2002, the veteran submitted a report of a lumbar 
myelography and CT of the lumbar spine dated February 25, 
2002.  This report includes the following impressions: (1) 
Bulging discs somewhat eccentric to the right at L4-L5, which 
along with facet hypertrophy causes mild to moderate canal 
stenosis; (2) Central bulging disc at L5-S1 somewhat 
eccentric to the left, effacing the anterior thecal sac of 
mild severity; (3) end plate irregularities of L3, L4, and 
L5.




II.  Analysis

Entitlement to a Effective Date Prior to February 9, 1998 for 
the Grant of Service Connection for a Low Back Disability

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of  the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being  appealed, whichever period ends 
later.  38 U.S.C.A. § 7105(b)(1),(d)(3) (West 1991);  
38 C.F.R. § 20.302(b) (2001)

The evidence shows that a rating decision of December 4, 
1995, denied service connection for a low back disability.  
The veteran filed a timely Notice of Disagreement, and was 
issued a Statement of the Case on March 25, 1996.  He 
subsequently failed to submit a Substantive Appeal (VA Form 
9), the one-year appeal period expired, and the rating 
decision of December 4, 1995, became final.  

In a letter received at the RO on February 9, 1998, the 
veteran asked that his claim for service connection for a low 
back disability be reopened and submitted additional private 
medical evidence.  As a result of the additional evidence 
submitted, service connection for a low back disability was 
granted by rating decision of October 1999, effective 
February 9, 1998, the date of receipt of his reopened claim.  

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991) 
and 38 C.F.R. § 3.400 (2001), the effective date of an 
evaluation and award of VA disability compensation benefits 
based on a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later, unless otherwise provided.  
Governing law and regulations further provide that the 
effective date of an award of disability compensation based 
on new and material evidence received after final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) (2001).  In addition, governing law and 
regulations provide that the effective date of an award of 
disability compensation based on a reopened claim is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2001).

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the [Board] terminated because of the absence of legal merit 
or the lack of entitlement under the law."  Shields v. 
Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis v. Brown,  6 
Vet. App. 426, 430 (1994).  In this case, the specific law 
and regulations applicable to effective dates of awards of 
disability compensation based upon a claim reopened after 
final disallowance are controlling.  Thus, the Board finds 
that the veteran's claim for an effective date prior to 
February 9, 1998, for the grant of service connection for a 
back disability lacks legal merit.  

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary of Veterans 
Affairs, precedent opinions of the chief legal officer of the 
VA, and precedent opinions of the Court of Veterans Appeals.  
38 U.S.C.A. § 7104 (West 1991).  The effective date of an 
award of VA disability compensation benefits based upon the 
submission of new and material evidence, or a claim reopened 
after final disallowance, as in the instant appeal, is 
controlled solely by the above-cited law and regulations.  As 
it is neither contended nor established that a reopened claim 
of entitlement to service connection for a back disability 
was filed prior to that received at the RO on February 9, 
1998, the Board finds that the veteran's claim for an 
effective date prior to February 9, 1998, for a grant of 
service connection for a back disability is legally 
insufficient.  Shields, id., at 351-352; Sabonis, id. at 430. 

Thus, the basic facts of this case require the assignment of 
an effective date of February 9, 1998.  The veteran filed a 
claim in 1995.  The RO denied the 1995 claim, and the veteran 
did not complete the steps necessary for an appeal of the 
1995 claim.  On February 9, 1998, the veteran reopened the 
claim, and, as is required under the applicable law, February 
9, 1998, is the correct effective date for the grant of 
service connection for a back disability. 


Entitlement to Rating in Excess of 50 Percent for a Service-
Connected Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  

This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).  As the veteran's 
current 50 percent rating was retroactively made effective 
from the date of service connection for his low back 
disability, his claim for a rating in excess of 50 percent 
for that disability rating will be considered from that date.  

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 CF.R. Part 4, § 4.6 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2001).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2001).

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5003.  In the instant 
appeal, the veteran's current rating evaluation is based upon 
a diagnostic code which addresses limitation of motion.  
Thus, a 10 percent rating based upon arthritis of the lumbar 
spine is not warranted.  

Initially, the Board notes that the RO has recently changed 
the basis for the evaluation of the veteran's service-
connected low back disability in its rating decision of 
September 8, 2000.  The initial grant of service connection 
for the veteran's service-connected low back disability 
assigned a 30 percent disability for degenerative disc 
disease, L2-S1, with degenerative joint disease of the lumbar 
spine and compression deformities involving L4 and L5, under 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5293-5292 (2001).  
The rating decisions of August 16, 2000, changed the rating 
for that disability to failed back syndrome with lumbosacral 
arthralgia and compression deformity involving L4-5, and 
granted an increased rating of 50 percent under  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5285-5292 (2001).  This 
action represents the RO's assignment of a rating under the 
diagnostic codes which are most consistent with the 
manifestations resulting from the veteran's service-connected 
low back disability, and which are most favorable to the 
veteran.  However, service connection remains in effect for 
degenerative disc disease, L2-S1, with degenerative joint 
disease of the lumbar spine and compression deformities 
involving L4 and L5, and will continue to remain in effect 
absent action to sever service connection for those 
conditions under  38 C.F.R. § 3.105(d).  

VA's Schedule for Rating Disabilities provides that residuals 
of fracture of a vertebra with [spinal] cord involvement will 
be rated as 100 percent disabling.  Where there is vertebral 
fracture without cord involvement, but abnormal mobility 
requiring a neck brace (jury mast), a 60 percent evaluation 
will be assigned.  In other cases, rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  Note: Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5285.

The Board notes that a rating under Diagnostic Code 5286, 
requires a showing of ankylosis (bony fixation) of the spine, 
favorable or unfavorable, while a rating under Diagnostic 
Code 5289 requires evidence of ankylosis of the lumbar spine; 
and a rating under Diagnostic Code 5294 requires a showing of 
sacroiliac injury or weakness.  Since neither ankylosis of 
the spine or the lumbar spine nor sacroiliac injury or 
weakness are clinically demonstrated, rating under those 
diagnostic codes is precluded.  

Under Diagnostic Code 5292, a maximum rating of 40 percent is 
assigned where limitation of lumbar motion is severe, and 
under Diagnostic Code 5295 the maximum rating is 40 percent 
where lumbosacral strain is severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As 40 percent is the 
maximum rating under those diagnostic codes, a disability 
rating higher than the veteran's current 50 percent 
evaluation is not available under diagnostic codes 5292 or 
5295.  

Intervertebral disc syndrome is rated as 40 percent when 
severe, with recurring attacks and only intermittent relief; 
and as 60 percent disabling when symptoms are pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and with little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2001).  
The Board notes that a rating of 60 percent is higher than 
the veteran's currently assigned 50 percent rating, which 
would be favorable to the veteran, and that he has 
specifically requested that his disability be evaluated under 
that diagnostic code.  However, the 60 percent evaluation 
under diagnostic code 5293 requires clinical findings of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.  

The record shows that the veteran does not have persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Instead, private treatment 
records dated in August 1997 disclosed no evidence of muscle 
spasm, while a June 1999 EMG and NCVS report disclosed no 
evidence of peripheral neuropathy or lumbosacral neuropathy 
in either lower extremity.  A July 1999 letter from a private 
physician cited the EMG test report showing that the 
veteran's nerves were functioning well, while a January 2000 
letter from a private orthopedic surgeon noted that a 
September 1999 MRI at the VAMC, Ann Arbor, disclosed no 
findings of disc herniation or neural foraminal compromise, 
and a March 2000 report of VA orthopedic examination found 
that muscle strength was 5/5 in motor groups enervated by the 
L2-S1 dermatomes, patellar and plantar reflexes were brisk, 
and neurological examination was intact, and the diagnoses 
included "no evidence of radiculopathy."  

The only evidence of lumbar radiculopathy (other than the 
veteran's subjective complaints) appears in a February 2000 
Emergency Room record, which cites a history offered by the 
veteran of having an L4 fracture, degenerative disc and 
stenosis, with a history of being a paratrooper, while a 
letter from the ER physician cites essentially word-for-word 
a medical history offered by the veteran of sustaining an L4 
vertebral fracture, complicated by arthritis, degenerative 
disc disease and spinal stenosis, as well as the veteran's 
complaints of pain in the lower lumbar area, intermittently 
radiating into the lower extremities, and associated with 
intermittent numbness.  The examining physician related that 
his examination disclosed positive straight leg raising and 
slightly diminished reflexes, and offered an impression of 
acute exacerbation of chronic low back pain secondary to L4 
compression fracture, chronic arthritis and probable disc 
disease, with no evidence of significant neuropathy or causa 
equina.  However, the ER records show that no X-rays were 
taken, no EMG testing was performed, and there was no basis 
for the purported finding of a L4 compression fracture, or of 
chronic arthritis, or of disc disease, other than a reliance 
upon a medical history provided by the veteran.  Even so, the 
treating physician found no evidence of significant 
neuropathy.  The Board is unable to attach any significant 
weight to those findings, particularly in the absence of any 
similar findings by private and VA neurologists and 
orthopedic specialists, especially with respect to straight 
leg raising.  

While the veteran has continued to complain of pain radiating 
into his lower extremities, with tingling and numbness, the 
objective clinical findings on private and VA orthopedic and 
neurological examinations, and on electrodiagnostic testing, 
have consistently found no evidence of lumbar radiculopathy.  
Instead, those ecords show that he has repeatedly been found 
not to have motor, sensory or reflex deficits in the lower 
extremities, or bowel or bladder symptoms; and that straight 
leg raising has consistently been negative, all of which 
militates against a conclusion that the veteran has lumbar 
radiculopathy.  To the same point, a September 2000 
neurological examination of the veteran by a VA neurosurgeon 
disclosed no motor, sensory or reflex deficits in the upper 
or lower extremities, muscle strength was intact, straight 
leg raising was negative, bilaterally, and he was able to 
walk on heels and toes and tandem walk without difficulty.  
The examiner found that the veteran did not have any 
radicular symptoms, or any other evidence of nerve root 
compression.  Based upon those findings, and for the reasons 
stated, the Board finds that the veteran's symptoms do not 
meet the criteria for an increased rating of 60 percent under 
Diagnostic Code 5293.

As noted, the veteran's low back disability is currently 
rated under the provisions of 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5285-5292 (2001).  Diagnostic Code 
5285 provides that where there is vertebral fracture without 
cord involvement or abnormal mobility requiring a neck brace 
(jury mast), the resulting disability will be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  Diagnostic Code 5292 provides a maximum rating of 40 
percent where limitation of lumbar motion is severe.  The 
record in this case shows that the veteran has a compression 
fracture of a vertebral body at L4-L5, as well as severe 
limitation of spinal motion.  Thus, his current rating is 
based upon the maximum 40 percent rating for severe 
limitation of lumbar motion under Diagnostic Code 5292, with 
an added 10 percent for demonstrable deformity of a vertebral 
body under Diagnostic Code 5285.  That rating is the highest 
rating available for the veteran's service-connected low back 
disability, absent findings of sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  

In addition, the impact and severity of pain must be 
considered by applying the factors set out in  38 C.F.R. Part 
4, §§ 4.40, 4.45, 4.59 (2001), as interpreted by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
veteran's arthralgia is taken into consideration and 
compensated under the provisions of Diagnostic Code 5285, 
which contemplates muscle spasm, while his limitation of 
motion, including limitation of motion due to pain, is 
contemplated under the provisions of Diagnostic Code 5292.  
Thus, consideration of the effect of pain under  38 C.F.R. 
Part 4, §§ 4.40 and 4.45 is included in the evaluation 
assigned for his service-connected low back disability.  
Further, there are no objective clinical findings of pain on 
weight-bearing, weakness, easy fatigability, or 
incoordination.  Rather, his coordination is unimpaired, 
repeated examinations have identified no muscle weakness, and 
the veteran states that he can walk about two hundred yards 
before resting.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  As stated in 38 C.F.R. Part 
4, § 4.1 and by the VA's General Counsel Opinion VAOPGCPREC 
6-96 (August 16, 1996), the rating schedule is based upon the 
average impairment of earning capacity due to disease or 
injury, and application of the schedule recognizes that the 
rated disabilities interfere with employment.  38 C.F.R. 
§ 3.321(b)(1) is "implicated only where there is evidence 
that the disability picture presented by a veteran would, in 
the average case, produce impairment of earning capacity 
beyond that reflected in VA's rating schedule or would affect 
earning capacity in ways not addressed in the schedule."  
VAOPGCPREC 6-96. 

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2001) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disability presents such 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The issue of unemployability is addressed in the following 
section of this decision. 


Entitlement to a Total Disability Rating Based on Individual 
Unemployability due to Service-Connected Disability

A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome, and not from 
individual success in overcoming it.  See 38 C.F.R. § 4.15 
(2001). A total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total 
disabilities may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases, except where specifically 
prescribed by the VA's Schedule for Rating Disabilities.

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of  38 C.F.R. § 4.16 are met.  See  38 
C.F.R. §§ 3.340, 4.15. However, if the total rating is based 
on a disability, or combination of disabilities, for which 
the Schedule provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  See  38 U.S.C.A. § 1155; 38 C.F.R. § 3.341.  
Furthermore, entitlement to individual unemployability for 
compensation must be established solely on the basis of 
impairment arising from service-connected disabilities.  See 
38 C.F.R. § 3.341(a);  Blackburn v. Brown, 4 Vet. App. 395, 
398 (1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

In this case, the veteran's only compensable service-
connected disability is his failed back syndrome with 
lumbosacral arthralgia and compression deformity involving 
L4-5, rated as 50 percent disabling.  Therefore, it is clear 
that the veteran does not meet the schedular requirements 
necessary for the assignment of a total rating under  38 
C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25 (2001).  Since he 
does not satisfy the percentage requirements of 38 C.F.R. § 
4.16(a), any entitlement to the benefit must be established 
under  38 C.F.R. § 4.16(b).  The issue is whether his 
service-connected back disability precludes him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage.").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. Part 4, § 4.19 
(2001).  

In the instant appeal, the Board's review of the record shows 
that a November 1995 VA general medical examination disclosed 
a normal posture and gait, and there was no evidence of 
motor, sensory, or reflex deficit.  In August 1997, treatment 
records of the veteran from Oakwood Hospital & Medical Center 
disclosed a full range of pain-free motion, without muscle 
spasm or pain on palpation, while an August 1999 report of VA 
examination showed that the veteran had a normal posture, and 
a normal lumbar lordosis, with some limitation of lumbar 
motion, while his muscle tone was good, with no evidence of 
muscle spasm, neurological examination disclosed no deficits 
in the lower extremities, sensation was normal, Lasegue's 
test was negative, and straight leg raising was negative, 
bilaterally.  Similarly, VA outpatient treatment records of 
August and September 1999 show that examination of the 
veteran disclosed no motor, sensory or reflex deficits; 
straight leg raising was negative, bilaterally; muscle 
strength was 5/5, bilaterally; a full range of lumbar spine 
motion was found in all planes; and there was no tenderness 
to palpation over the lumbar spine and sacroiliac joints.

To the same point, a January 2000 letter from a private 
orthopedic surgeon indicated that examination of the veteran 
disclosed no findings of disc herniation or neural foraminal 
compromise; that straight leg raising was negative for 
radiculopathy; that he had equal and active reflexes in the 
lower extremities, bilaterally, with no clonus, a negative 
Babinski's sign, and strong and equal ankle dorsiflexors and 
extensor hallucis longus mechanism, bilaterally; and that a 
recent EMG study in June 1999 disclosed no electrodiagnostic 
evidence of peripheral neuropathy or lumbosacral 
radiculopathy of either lower extremity.  While the primary 
diagnosis was failed back syndrome with lumbosacral 
arthralgia, the examiner further diagnosed altered back 
mechanics with associated exogenous obesity, and it was 
recommended that the veteran receive conservative treatment, 
including physical therapy and a home exercise program, a 
nutrition program for weight reduction, and a lumbosacral 
corset.  

The veteran has testified that the above-cited orthopedic 
surgeon told him that he could do nothing further for him.  
That statement is demonstrably inaccurate, as his physician 
specifically states that he recommended specific programs to 
improve the veteran's disability and his condition, including 
physical therapy, a home exercise program, a nutrition 
program for weight reduction, and a lumbosacral corset, 
without evidence of compliance on the part of the veteran.  
Further, while the veteran has testified that he has been 
turned down for a Vocational Rehabilitation program, his 
claims folder is devoid of any evidence that a VA Vocational 
Rehabilitation & Education folder has been created, or that 
the veteran has ever applied for VR&E (Chapter 31) benefits.  

A March 2000 VA examination of the veteran reported that 
flexion of the lumbar spine was about 30 percent of normal, 
with limitation due to pain, and 90 percent of normal lateral 
bending, rotation and extension and no tenderness on direct 
palpation of the spine.  Muscle strength was 5/5 in motor 
groups enervated by the L2-S1 dermatomes, patellar and 
plantar reflexes were brisk, and neurological examination was 
intact.  Further, the veteran's most recent evaluation, in 
September 2000, showed that no motor, sensory or reflex 
deficits were found in the upper or lower extremities, 
strength was intact, straight leg raising was negative, 
bilaterally, and he was able to walk on heels and toes and 
tandem walk without difficulty.  The veteran did not have any 
radicular symptoms, or any other evidence of nerve root 
compression.  In addition, he expressed the opinion that the 
veteran did not need an operation, but needed a prolonged 
course of physical therapy, combined with anti-inflammatory 
medications and weight loss.  

The record further shows that the veteran has been seen in 
the psychotherapy clinic after having difficulty in anger 
management, which he attributed to extreme anger at VA for 
withholding funds that he considered due him.  He stated that 
getting benefits was his full time job, and that he was 
experiencing difficulty sleeping because of ruminating over 
wrongs done him by the system.  The veteran's ongoing anger 
and focus upon obtaining monetary benefits while ignoring 
recommendations by private and VA physicians that he pursue 
physical therapy, a home exercise program, a nutrition 
program for weight reduction, and a lumbosacral corset, 
suggests compensation-seeking behavior rather than any 
significant effort to improve his symptoms or pursue gainful 
employment.  To that point, the veteran has consistently 
asserted that physical therapy or exercise programs do not 
provide relief, using that claim as an excuse not to pursue 
the recommended therapy.  

The veteran has further testified that he is unable to work, 
and is unable to "do anything" because of his back pain, 
while stating that he is not taking medication.   The veteran 
has further argued that his involuntary separation from the 
Michigan Army National Guard in October 1996 constitutes 
evidence that he is unemployable.  However, the documentary 
record shows that his levoscoliosis was found to preclude his 
actively participating in airborne jump training, a 
requirement of his Army National Guard duty assignment.  The 
Board is of the opinion that the veteran's current inability 
to perform airborne jump training does not significantly 
impair his overall employability.  

The Board further finds that one of the veteran's private 
physicians has expressed the opinion that physical 
examination of the back can be unreliable in predicting work 
readiness, and declined to offer an opinion as to what 
workplace conditions are suitable for the veteran, indicating 
that she had encouraged the veteran to consider employment 
options that take advantage of his intellectual and verbal 
skills.  This does not constitute a finding that the veteran 
is unemployable; rather, it reflects an opinion that the 
veteran should pursue his employment options in fields other 
than his past employment.  In addition, while the veteran's 
private orthopedic surgeon indicated that returning to work 
at the present time in other than a sedentary occupation 
would be difficult, he recommended a rehabilitation program 
and indicated that the veteran's condition was longstanding, 
if not permanent and disabling.  

Based upon the Board's review of the entire record in this 
case, and consideration of the above-cited medical opinions, 
the Board finds that the veteran is not unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability.  Accordingly, his claim for a 
total disability rating based on unemployability due to 
service-connected disability is denied.  

In reaching its determinations, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a effective date prior to February 9, 1998 for 
the grant of service connection for failed back syndrome with 
lumbosacral arthralgia and compression deformity involving 
L4-5 is denied.  

Entitlement to a rating in excess of 50 percent for service-
connected failed back syndrome with lumbosacral arthralgia 
and compression deformity involving L4-5 is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied. 




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

